Citation Nr: 1412276	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for scarring of the left anterior groin area; left hip area, lateral aspect; and proximal anterior thigh.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a compression fracture, L1.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to October 1969, including combat service in the Republic of Vietnam for which he received the Purple Heart Medal, the Vietnam Campaign Medal with Device (1960), and the Vietnam Service Medal. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2008, the Veteran testified at a hearing before a Decision Review Officer, a transcript of which is of record.  While the Veteran was represented at that proceeding by the Disabled American Veterans, he has since revoked its power of attorney.  Therefore, in the absence of any newly appointed representative, the Veteran is presumed to be proceeding pro se in this case.

In May 2011, the Board remanded the initial above-captioned claim for evidentiary development.  As discussed below, the Veteran has since withdrawn that issue from appellate consideration.  See December 23, 2013 Veteran's Correspondence at 1.  In its place, he has raised a claim for increased compensation for a service-connected left hip disorder, identified as osteoarthritis, status-post left hip replacement associated with above knee amputation of the right lower extremity.  Id. at 2 (alleging that a "higher evaluation of 50 percent is now warranted since the record will show the origin of [the Veteran's] moderately severe residual pain to have been the total hip replacement).  Accordingly, as the Veteran's left hip claim has not yet been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

Additional development is also warranted with respect to the second above-captioned issue, which was originally before the Board as a claim for service connection.  The Board granted that particular benefit in a May 2011 Order, which was then implemented in a June 2011 rating decision.  Notably, the Veteran has since contested the initial rating assigned therein for his lumbar spine disorder.  As discussed below, the Board finds that the argument and evidence he has submitted is tantamount to a timely Notice of Disagreement (NOD).  Consequently, the Board has retaken jurisdiction of his lumbar spine claim for the limited purpose of remanding it for issuance of a Statement of Case (SOC).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a timely NOD has been filed and a SOC has not been issued, appropriate Board action is to remand for issuance of a SOC).  Accordingly, that issue is REMANDED to the AOJ via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, the Veteran submitted a VA Form 9 perfecting an appeal as to the issue of entitlement to an initial rating in excess of 10 percent for scarring of the left anterior groin area; left hip area, lateral aspect; and proximal anterior thigh.

2.  In a statement dated in December 2013, the Veteran indicated that he wished to withdraw his appeal concerning the initial increased scar evaluation.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating in excess of 10 percent for scarring of the left anterior groin area; left hip area, lateral aspect; and proximal anterior thigh.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing on appeal.  Id. 

Here, the Veteran has submitted a December 2013 written statement signaling his intent to withdraw his claim for an initial rating in excess of 10 percent for scarring of the left anterior groin area; left hip area, lateral aspect; and proximal anterior thigh.  The Veteran's written request satisfies the criteria for withdrawal of that perfected claim.  Accordingly, the Board no longer has jurisdiction to consider that issue and it must therefore be dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for scarring of the left anterior groin area; left hip area, lateral aspect; and proximal anterior thigh has been withdrawn from appeal and is accordingly dismissed.  


REMAND

Conversely, the Veteran's claim for an initial increased rating for a lumbar spine disorder (L1 compression fracture residuals) remains pending.  

The Board recognizes that this issue has not been formally certified for appellate review.  Nevertheless, the Veteran has professed entitlement to additional compensation for the limitations associated with his L1 compression fracture residuals.  See September 2, 2011, Statement in Support of Claim.  The Veteran's longtime spouse has also attested to the "disabling effects" posed by those residuals, which, in her view, far exceed their initial 20 percent rating.  See July 5, 2011, Statement from S.G.  

The Board considers the parties' evidentiary submissions, which were received less than one year following that initial rating assignment, to be tantamount to a timely NOD.  Therefore, as the Veteran has not yet received an SOC with respect to that issue, he should be furnished one on remand.  38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 240-41.  It is imperative that the SOC take into account all pertinent evidence of record, to expressly include the newly received correspondence and medical literature from a private clinician ("P. DeVita, Ph.D."), as well as the Veteran's own recent statements in support of his appeal.  See Veteran's December 23, 2013, and February 11, 2014 Statements (with enclosed e-mail correspondence and medical literature from P. DeVita, Ph.D.).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case in response to his Notice of Disagreement with the initial 20 percent rating assigned for his service-connected lumbar spine disorder (identified as a compression fracture, L1).  

The Statement of the Case should be predicated on all pertinent evidence of record, to expressly include the most recent argument and medical evidence submitted in connection with the appeal.  See Veteran's December 23, 2013, and February 11, 2014 Statements (with enclosed e-mail correspondence and medical literature from P. DeVita, Ph.D.).  

After completion of the foregoing, afford the Veteran an appropriate amount of time to submit a Substantive Appeal (VA Form 9 or the equivalent).  Thereafter, certify the issue on appeal to the Board, if appropriate.  

The Veteran has the right to submit additional evidence and argument in support of the claim being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


